Exhibit 99.2 Reference number: 20140011.01\CJG\CJG CERTIFICATE EURYTON TRUST MANAGEMENT B.V. The undersigned, Cornelis Johannes Jozefus Maria van Gool, civil-law notary (notaris) in Amsterdam (The Netherlands), solely relying on information provided by the trade register and without having conducted any further investigation, hereby certifies: (a) attached to this certificate is an extract from the trade register of Euryton Trust Management B.V., a company with limited liability (besloten vennootschap met beperkte aansprakelijkheid), having its seat in Amsterdam and its address at 1msterdam, Rietlandpark 125, filed at the trade register under number 34206371 (the ‘Company’), together with an unofficial English translation thereof; (b) in the English translation, efforts have been made to translate as literal as possible; inevitably, differences may occur in translating and if so, the Dutch text will prevail. The undersigned is not aware of any facts or circumstances that would lead to the conclusion that the Company is no longer validly existing as from the date hereof. Amsterdam, 12 February 2014. APOSTILLE Convention de La Haye du 5 octobre 1961 1. Country: THE NETHERLANDS This public document 2. Has been signed by: mr. C.J.J.M. van Gool 3. Acting in the capacity of: civil law notary in Amsterdam 4. Bears the seal/stamp of: mr. C.J.J.M. van Gool Certified 5. At Amsterdam 6. On 12 februari 2014 7. By the clerk of the Court of Amsterdam 8. No: 9. Seal/Stamp: 06270 10. Signature J.W.Pollet Uittreksel Handelsregister Kamer van Koophandel KvK-nummer 34206371 Pagina 1 (van 2) Rechtspersoon RSIN Rechtsvorm Besloten Vennootschap Statutaire naam Euryton Trust Management B.V. Statutaire zetel Amsterdam Eerste inschrijving handelsregister 29-04-2004 Datum akte van oprichting 23-04-2004 Datum akte laatste statutenwijziging 21-11-2012 Geplaatst kapitaal EUR 18.000,00 Gestort kapitaal EUR 18.000,00 Deponering jaarstuk De jaarrekening over boekjaar 2012 is gedeponeerd op 18-10-2013. Onderneming Handelsnaam Euryton Trust Management B.V. Startdatum onderneming 23-04-2004 Activiteiten SBI-code: 69203 - Boekhoudkantoren Werkzame personen 10 Vestiging Vestigingsnummer Handelsnaam Euryton Trust Management B.V. Bezoekadres Rietlandpark 125, 1019DTAmsterdam Postadres Postbus 15651, 1001ND Amsterdam Telefoonnummer Faxnummer lnternetadres www.etmtrust.com E-mailadres info@etmtrust.com Datum vestiging 23-04-2004 Activiteiten SBI-code: 69203 - Boekhoudkantoren Het verlenen van administratieve diensten Werkzame personen 10 Bestuurders Naam Shamir, Doron Geboortedatum en -plaats 16-11-1961, Tel Aviv, Israël Datum in functie 23-04-2004 Titel Directeur Bevoegdheid Gezamenlijk bevoegd (met andere bestuurder(s), zie statuten) Aanvang (huidige) bevoegdheid 08-01-2008 Een gewaarmerkt uittreksel is een officieel bewijs van inschrijving in het Handelsregister. Een papieren gewaarmerkt uittreksel is ondertekend, voorzien van een microtekst en uv-logo gedrukt op ‘optisch dood’ papier. Uittreksel Handelsregister Kamer van Koophandel KvK-nummer 34206371 Pagina 2 (van 2) Naam van Moorsel, Manou Geboortedatum en -plaats 02-07-1974, ‘s-Gravenhage Datum in functie 08-01-2008 Titel Directeur Bevoegdheid Gezamenlijk bevoegd (met andere bestuurder(s), zie statuten) Gevolmachtigden Naam Elmaliyah, Alon Geboortedatum en -plaats 03-09-1979, Tel Aviv, Israël Datum in functie 20-11-2012 (datum registratie: 27-11-2012) Titel Gevolmachtigd A lnhoud volmacht Altijd gezamenlijk bevoegd met een van de directeuren van het bedrijf Naam Versluis, Suzanne Louise Maria Geboortedatum en -plaats 22-10-1983, Haarlem Datum in functie 20-11-2012 (datum registratie: 27-11-2012) Titel Gevolmachtigd B lnhoud volmacht Bevoegd tot het doen van opgave aan het handelsregister. Uittreksel is vervaardigd op 12-02-2014 om 11.28 uur. Voor uittreksel mw. Hankie van Baasbank, Raad van Bestuur Een gewaarmerkt uittreksel is een officieel bewijs van inschrijving in het Handelsregister. Een papieren gewaarmerkt uittreksel is ondertekend, voorzien van een microtekst en uv-logo gedrukt op ‘optisch dood’ papier. The Netherlands Chamber of Commerce Commercial Register extract Commercial Register No. 34206371 Page 1 (of 2) Legal entity RSIN Legal form Private Limited Liability Company (Besloten Vennootschap) Statutory name Euryton Trust Management B.V. Corporate seat Amsterdam First entry in Commercial Register 29-04-2004 Date of deed of incorporation 23-04-2004 Date of deed of last amendment to 21-11-2012 the Articles of Association Issued capital EUR 18.000,00 Paid-up capital EUR 18.000,00 Filing of the annual accounts The annual accounts for the financial year 2012 were filed on 18-10-2013. Company Trade name Euryton Trust Management B.V. Company start date 23-04-2004 Activities SBI-code: 69203 - Book-keeping Employees 10 Establishment Establishment number Trade name Euryton Trust Management B.V. Visiting address Rietlandpark 125, 1019DT Amsterdam Postal address Postbus 15651, 1001ND Amsterdam Telephone number +310206704455 Fax number +310206706211 Internet address www.etmtrust.com E-mail address info@etmtrust.com Date of incorporation 23-04-2004 Activities SBI-code: 69203 - Book-keeping For further information on activities, see Dutch extract. Employees 10 Board members Name Shamir, Doron Date and place of birth 16-11-1961, Tel Aviv, Israel Date of entry into office 23-04-2004 Title Directeur Powers Authorised jointly (with other board member(s), see articles) Date of (present) authority 08-01-2008 A certified extract is an official proof of registration in the Commercial Register. Certified extracts issued on paper are signed and contain a microtext and UV logo printed on ‘optically dull’ paper. The Netherlands Chamber of Commerce Commercial Register extract Commercial Register No. 34206371 Page 2 (of 2) Name van Moorsel, Manou Date and place of birth 02-07-1974, ‘s-Gravenhage Date of entry into office 08-01-2008 Title Directeur Powers Authorised jointly (with other board member(s), see articles) Authorised representatives Name Elmaliyah, Alon Date and place of birth 03-09-1979, Tel Aviv, Israel Date of entry into office 20-11-2012 (registration date: 27-11-2012) Title Gevolmachtigd A Contents of power of attorney There are other restrictions. See Dutch extract. Name Versluis, Suzanne Louise Maria Date and place of birth 22-10-1983, Haarlem Date of entry into office 20-11-2012 (registration date: 27-11-2012) Title Gevolmachtigd B Contents of power of attorney Authorised to file at the Commercial Register Extract was made on 12-02-2014 at 11.29 hours. For extract mw. Hankie van Baasbank, Raad van Bestuur A certified extract is an official proof of registration in the Commercial Register. Certified extracts issued on paper are signed and contain a microtext and UV logo printed on ‘optically dull’ paper.
